Citation Nr: 1329788	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  08-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945 and from September 1950 to May 1952.  He also served with the Naval Reserve.  He died in January 2011; the appellant is his claimed surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied the Veteran's claim of entitlement to service connection for PTSD.  

In September 2009, the Board expanded the issue to include entitlement to service connection for any mental disability reasonably encompassed by the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the issue for initial consideration by the Agency of Original Jurisdiction (AOJ).  The AOJ reconsidered the claim, continued the denial, and returned the issue to the Board for appellate review.  

In September 2010, the Board requested a medical opinion from the Veterans Health Administration (VHA), which was provided in November 2010.  The Veteran and his representative were sent copies of the opinion and informed that they had 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.903 (2013). 

In January 2011, the Board denied entitlement to service connection for a psychiatric disorder; however, the Veteran died prior to issuance of that decision.  Therefore, in June 2012, the Board vacated the January 2011 decision and dismissed the appeal due to the Veteran's death.  

As noted by the Board, in February 2011, the appellant filed a request for substitution of the Veteran upon his death.  In May 2013, the RO determined that the appellant was a valid claimant for purposes of substitution of the Veteran for the issue remaining on appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).

In October 2012, the appellant filed a claim of entitlement to burial benefits; however, it does not appear that a decision has been made on this issue.  Therefore, the Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in combat during World War II; however, the preponderance of the evidence weighs against finding that he had a diagnosis of PTSD related to his military service.

2.  An acquired psychiatric disorder was not shown in service; a psychosis was not manifest to a compensable degree within the first post-service year; and later diagnosed psychiatric disorders, including dementia and psychosis, were unrelated to his military service.  



CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Because the appellant has been substituted for the Veteran, issuance of another VCAA notice letter is not required.  See Veterans Benefits Administration Fast Letter 10-30 (Revised Apr. 3, 2013).  Even so, the appellant had a substantial role in the Veteran's prosecution of his claim.  The appellant provided written arguments and otherwise has actual knowledge of the information and evidence necessary to substantiate the claim.  Indeed, prior to and since the Veteran's death, the appellant submitted numerous statements on his behalf evidencing actual knowledge of the information and evidence necessary to substantiate the claim.  For example, she alleges that the Veteran had a psychiatric disorder that had its onset in service.  Additionally, she has submitted medical opinions stating there is a relationship between the psychiatric disorder and service.  This is exactly the kind of evidence necessary to substantiate the claim.  Consequently, a remand for further notification of how to substantiate the claim is not necessary.

Moreover, VA has fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment identified by the Veteran and the appellant.  One private facility in Virginia Beach, Virginia did notify the Appeals Management Center in April 2010 that its records of the Veteran had been destroyed. 

The Board notes that, in August 2007, the National Personnel Records Center (NPRC) notified the RO that the Veteran's personnel records from his first period of service were "fire related."  The Veteran was furnished with a letter in September 2007 notifying him that such records were unavailable, and he was furnished with an NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and requested to provide additional specific information.  This form, however, was never returned to the RO.  The Board thus finds that the RO has taken all necessary steps in furtherance of obtaining the Veteran's service personnel records from that period.  Later service personnel records, as well as service treatment records, are contained in the claims file.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened obligation to explain findings and carefully consider the benefit-of-the-doubt rule where government records are presumed destroyed).  Furthermore, as will be explained below, the Board concedes that the Veteran served in combat during World War II.  Therefore, the appellant is not prejudiced by the absence of these records, since the inservice portion of the claim is conceded.  

The Board further notes that the Veteran was afforded a VA examination in December 2007 to clarify his diagnosis, and the etiology of this diagnosis was fully addressed in the November 2010 VHA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

Analysis

In this case, the appellant asserts that the Veteran had PTSD caused by his military service.  In statements submitted prior to his death, the Veteran reported that he was in the Battle of the Bulge during World War II and fell off Bailey Bridge while in Germany.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  In this case, as noted in the September 2010 VHA opinion request, the Veteran's separation report and service treatment records indicate that he was a demolition specialist during World War II.  His exposure to combat has thus been conceded, and the Board need not further address the applicable non-combat regulations, including recent revisions to 38 C.F.R. § 3.304(f)(3) concerning non-combat PTSD cases. 

In this case, the Veteran's service treatment records in their entirety are negative for any psychiatric, cognitive, or cranial symptomatology.  

In the Veteran's original claim for compensation benefits, received in October 1945, the Veteran reported having a hernia in March 1945 and a back injury in March 1945.  In an April 1946 letter, a VA medical professional provided more detail regarding the Veteran's fall in 1945, which occurred while the Veteran was putting a bridge across the Rhine.  The examiner noted that the Veteran was "normal mentally." 

On his September 1950 Report of Medical History, at entrance to his second period of active service, the Veteran denied having or having had depression, loss of memory, frequent or terrifying nightmares, and nervous trouble of any sort.  At his May 1952 separation examination, his head, neurologic system, and psychiatric evaluation were all normal.  

Private hospital records from June 1983 contain the first post-service findings of a psychiatric disability.  The Veteran was admitted by police after allegedly holding his wife hostage with a gun.  She reported that he developed a personality change over the last several months and believed that she was poisoning his food.  An electroencephalogram (EEG) and bran scan were essentially negative.  He showed signs of severe paranoia and was diagnosed with organic paranoid disorder secondary to arteriosclerotic brain disease.  

The Veteran was subsequently transferred to a VA hospital in Tampa from June to September of 1983, with a discharge diagnosis of paranoia.  The records reflect that the Veteran's wife reported an approximate 20-year history of symptomatology of "pathological jealousy," that he had a preoccupation with sexual delusions, and that he had a family history of mental illness.  It was noted that his symptoms had worsened in the previous 18 months since he retired from his post service occupation.  He reportedly became upset after an episode of impotence, accused his wife of having an affair, and believed she was poisoning his food to reduce his sex drive.  Although the Veteran's history reflected that he had military service, no in-service trauma or related symptoms were discussed.  It was noted that the Veteran had no recent history of head trauma, but was a boxer for approximately 10 years (five years as an amateur and five years as a professional).  A July 1983 CT scan of the brain showed no intracranial abnormalities.

In September 2007, a VA outpatient treatment record reflects that the Veteran and his wife presented to the clinic with concerns that the Veteran's PTSD had not been acknowledged by VA.  She reported that he had PTSD symptoms and jumped at loud noises.  He stated that he did not have a problem and did not need to see anyone.  He was diagnosed with Alzheimer's disease and PTSD.  With regard to PTSD, it was noted that he had been hospitalized at the VA hospital in Tampa, but his wife said he would not go to therapy.  The examining physician did not describe the Veteran's symptoms or etiology of PTSD.  Later that month, a treatment record reflects that the Veteran and his wife requested assistance in completing a claim for service connection for PTSD.  His wife reported that the Veteran had been diagnosed with PTSD by a civilian provider.  

The Veteran underwent a VA psychiatric examination (with a private psychiatrist) in December 2007.  The examiner rendered diagnoses including chronic dementia, not otherwise specified (NOS); and a psychotic disorder, NOS.  The examiner specifically indicated that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) criteria for PTSD.  It was noted that the Veteran was almost completely unable to provide his own history.  Although his wife had known him for 40 years and provided a reliable history of that time, she did not know the Veteran in the more than 20 years after his service in World War II.  The examiner indicated that although both the Veteran and his wife made every attempt to answer every question honestly and openly, the Veteran's history was far from complete and far from reliable.  

The examiner noted that the information available to him did not indicate that the Veteran suffered from PTSD or that he suffered from the symptoms of PTSD.  There was evidence of multiple traumatic events during service but no history of reexperiencing those events, or of recollections or recurrent distressing dreams of the events.  The Veteran was only mildly avoidant of information concerning World War II and did not exhibit markedly diminished participation in activities, feelings of detachment from others.  He did have a restrictive range of affect, but this was not the direct result of his exposure to combat.  The examiner separately found that the Veteran suffered from dementia and paranoia, with no "clear evidence" that either disorder was related to his career in the military. 

A June 2008 discharge summary from a private facility reflects that the Veteran had been admitted following reports of poor care at another hospital/nursing home.  His discharge diagnoses included dementia-Alzheimer and PTSD.  The discharge summary does not discuss the Veteran's PTSD symptomatology or etiology.  A June 2008 private physical therapy record also notes a diagnosis of PTSD, but does not discuss symptomatology or etiology.  

In a February 2009 letter, a private physician (Dr. P.D.W.) noted that the Veteran was suffering from "post traumatic dementia from shell shock and severe concussion."  The private physician, however, did not indicate the source of such trauma and did not state that he had reviewed any relevant treatment records.  

To obtain further clarification as to the nature and etiology of the Veteran's claimed disability, his claims file was reviewed by a VHA doctor in November 2010.  This doctor found that the "medical record" was consistent with a diagnosis of a psychosis, not otherwise specified; and dementia, of undetermined etiology.  The doctor noted that the Veteran had described some avoidance of combat reminders, but there was no history of having at least one reexperiencing symptom, three avoidance symptoms, and two arousal symptoms that would be needed to justify a PTSD diagnosis.  The examiner separately noted that it was "less likely as not" that the primary diagnosis of psychosis was related to military service, after describing the Veteran's history of hospitalization in 1983.  As to the question of a nexus between combat duties as a demolition expert and dementia, the doctor noted that the record was less clear.  He stated that a demolition expert in the combat zones in which the Veteran served could certainly have been exposed to a traumatic brain injury through blast exposure.  Mitigating this exposure as an etiology for "the dementing process," however, was the Veteran's reenlistment for later Naval service, continued employment for several decades after the probable blast exposure, and his history of boxing for approximately 10 years.  Accordingly, the doctor found that the preponderance of the evidence indicated that it was "less likely as not" that the significant dementia was a result of the Veteran's military service. 

VA outpatient treatment records dated in January 2011 note that the Veteran had been diagnosed with Alzheimer's 10 years ago and had received inpatient treatment of PTSD at the VA in Tampa 5 years ago.  He was receiving hospice care at home.  His wife reported that he was having flashbacks and reacting to war experiences.  It was noted that the changes due to PTSD had become overwhelming to his wife and that he was screaming out thinking he was being shot at.  

The Veteran's January 2011 death certificate, signed by Dr. P.D.W. reflects a diagnosis of PTSD as a significant condition contributing to his death.  

In a January 2012 letter, Dr. P.D.W. indicated that the Veteran had "Post Traumatic Stress and post head trauma that was service related from a fall from a bridge during the most intense battles of World War II.  Since that war, [his wife] ... constantly guided him through nightmares, headaches, paranoia and progressive dementia related to these incidents."  In a March 2012, Dr. P.D.W. opined that the Veteran was "definitely a victim of post traumatic stress syndrome" and that "his physical deterioration leading to his death was directly affected by his paranoia of being attacked, exacerbated by his failure to recognize new faces as helpful people rather than strangers."  

In various lay statements, the appellant reported that the Veteran was diagnosed with PTSD and received in-patient treatment at a VA hospital in 1983.  In July 2013, she said that he was hospitalized after thinking that she was a German and putting a gun to her head.  In a March 2008 letter, a friend (J.C.) stated that she and the appellant visited the Veteran many times while he was hospitalized in 1983 and that he was diagnosed with PTSD.  

At the outset, the Board notes that lay persons are generally competent to report what they have personally experienced.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The present case is somewhat complicated by the Veteran's dementia and Alzheimer's, which limited his ability to describe his military and medical history.  For this reason, the Board finds that the Veteran's statements made to his treatment providers in 1983, prior to his diagnosis of dementia, are particularly probative.  It is noteworthy that during his 1983 hospitalization, there was no mention of any traumatic events during his military service or any suggestion that his psychiatric symptoms were related to his military service.  The Veteran was diagnosed with dementia prior to filing his claim for service connection for PTSD and it is unclear to what extent he participated in the pursuit of his claim.  Significantly, he reported to a VA physician in September 2007 that he did not believe he had a problem.  

Because of the Veteran's dementia, a large portion of the Veteran's military and medical history was provided by his wife, the appellant.  As a lay person, she is competent to describe what she observed, including the Veteran's psychiatric symptoms.  Id.  Furthermore, although the diagnosis of a psychiatric disorder is typically outside the realm of common knowledge of a lay person, she is competent to report a contemporaneous medical diagnosis by a medical provider.  Id. at 1377.  For example, she and her friend (M.C.) are competent to state that the Veteran was hospitalized and diagnosed with PTSD in 1983.  Competency of evidence, however, differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the lay statements attesting to the fact that the Veteran was diagnosed and hospitalized for PTSD in 1983 lack credibility.  In this regard, the Board finds the contemporaneous medical records much more probative.  These record reflect that the Veteran exhibited severe paranoia unrelated to his military experiences and was diagnosed with organic paranoid disorder secondary to arteriosclerotic brain disease by a private hospital and with paranoia by a VA hospital.  There was no mention of any military trauma, re-experiencing symptoms, or other symptoms suggestive of PTSD.  

Although the Board has conceded that the Veteran participated in combat, the most probative evidence of record does not support that he had a diagnosis of PTSD prior to his death or that his psychiatric disability was related to service.  The Board acknowledges that there is conflicting medical evidence on this point; however, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the most persuasive competent evidence weighs against the claim of entitlement to service connection.  The Board finds the opinions rendered by the December 2007 VA examiner and November 2010 VHA physician to be especially probative.  The December 2007 VA examiner's opinion was based on a review of the claims file and an evaluation of the Veteran.  He opined that the Veteran's suffered from chronic paranoia and that his symptoms were not consistent with PTSD nor was there any clear evidence that his dementia and paranoia were related to his military service.  He considered the Veteran and his wife's lay assertions, and provided detailed rationale for the reasons the Veteran did not meet the criteria for a diagnosis of PTSD.  Although he did not have access to the 1983 hospital records, his assessment was consistent with these records.  The VHA physician also thoroughly reviewed the claims file, including the 1983 private hospitalization records, and opined that the evidence was consistent with a diagnosis of psychosis, NOS, and dementia of unknown etiology and that it was less likely than not that either of these conditions were related to the Veteran's military service.   

The Board finds the December 2007 VA examiner and November 2010 VHA physician's opinions especially probative because they were based on a careful review of the service treatment records and claims file, and consideration of lay assertions.  Furthermore, as psychiatrists, they have the type of specialized training and esoteric knowledge necessary to provide an opinion on this particular matter.  They also provided detailed rationale for their opinions that is consistent with the contemporaneous medical record.  For these reasons, their opinions are afforded substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

On the other hand, the notations of PTSD in the record and the opinion of Dr. P.D.W., while competent, are much less probative.  To the extent VA outpatient treatment records note a diagnosis of PTSD, the physicians did not discuss the stressors, symptomatology, or etiology.  This is also true of other private medical records that simply note a diagnosis of PTSD along with dementia.  In the case of VA's records, the diagnosis seemed to be based on the appellant's reports that the Veteran had been previously been diagnosed with PTSD and jumped at loud noises.  The Veteran, himself, however, said he did not have a problem.  Similarly, the basis for Dr. P.D.W.'s opinion is unclear.  It appears that he related the Veteran's PTSD and dementia to "shell shock" and a severe concussion/head trauma after falling from a bridge in service; however, there is no indication in the Veteran's service treatment records that he experienced a head trauma; his head and neurologic system were normal at separation in May 1952.  Furthermore, when he was examined for a head trauma in 1983, it was noted that he had previously been a boxer, but there was no mention of an in-service head trauma.  In addition, the Board notes that Dr. P.D.W. is a family physician with presumably less expertise in this area than the December 2007 VA examiner and VHA physician, who are both psychiatrists.  For these reasons, the above-discussed evidence is much less probative.

Finally, to the extent that the appellant reports that the Veteran's symptoms dated back to service or are otherwise related to service, the Board finds this to be inconsistent with the 1983 report of an approximate 20-year history of symptomatology.  This would place the onset of the Veteran's symptomatology in the early 1960s - well after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board must assess the credibility of contentions made on appeal).  The Board further notes that the appellant does not have the type of medical or mental health training, credentials, or other experience needed to render a diagnosis of a specific mental health disorder, including PTSD, dementia, or a psychosis.  38 C.F.R. § 3.159(a)(2).  Her lay opinion, accordingly, is of no more than very minimal probative value, and of far less probative value than the December 2007 and November 2010 VA opinions.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions). 

The Board is sympathetic with the appellant's loss and recognizes the care she gave the Veteran prior to his death.  Nonetheless, the Board finds that the Veteran did not have a psychiatric disorder etiologically related to his military service.  This decision is not meant to detract from the Veteran's honorable service during World War II, his participation in combat, or the psychiatric difficulties he suffered.  However, the Board must make its decision based on the evidence and the law; it is without authority to grant benefits on an equitable basis. 

Overall, the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



REMAND

In a May 2013 rating decision, VA continued to deny entitlement to service connection for the cause of the Veteran's death.  In July 2013, the appellant submitted a timely notice of disagreement.  A review of the claims file and the Veteran's electronic file does not reflect that a statement of the case has been issued.  The Court has held that an unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue the appellant a statement of the case addressing the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant is hereby informed that the Board will exercise appellate jurisdiction over this claim only if she files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


